DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 6/10/2021with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant’s Arguments: Applicant respectfully submits that the Examiner improperly and overbroadly alleges that the claims are merely directed to an abstract idea of "providing a financial statement" and "a certain method of organizing human activity" at Page 2 of the Office Action. The inconsistent allegations distilling the claimed features into a mere transaction of information or into the ability of a human is inconsistent with the specific language of the claims and the standards of patent subject matter eligibility of both the USPTO and the courts.
Examiner’s Response:  The examiner respectfully disagrees. As previously noted, the examiner notes that the claims are in fact directed to an abstract idea and do fall into the enumerated groupings of mental processes or certain methods of organizing human activity.  The claims more broadly describe evaluating whether to and what extent a document (i.e., financial statement) and associated information are to be shared with a recipient, which falls under a mental process that can be performed by a human, see Patent Board Decision rendered on 5/14/2019, p. 7.  Further the claims recite a method of providing a financial statement to an authorized third party, such as providing a tax return or balance sheet prepared by an accountant to a lending institution with the permission of the client. The idea of providing a financial (Alice, 573 U.S. at 221; see also id. at 219—20), and a certain method of organizing human activity, which also is an abstract idea (Mayo, 566 U.S. at 71), see Patent Board Decision rendered on 5/14/2019, p. 7.  Therefore the examiner respectfully notes the claims are in fact directed to abstract idea. Therefore the examiner finds this argument not persuasive.  
Applicant’s Arguments: As noted in Applicant's previous reply, the 2019 Revised Patent Subject Matter Eligibility Guidelines provide that a claim that is integrated into a practical application of a judicial exception is not "directed to" the judicial exception. At the least, the claims of the instant application as amended herewith recite a practical application of any alleged abstract idea. MPEP 2106.05(e) provides that "for a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter." 
Applicant respectfully submits that independent Claims 1 and 11 are not an attempted drafting effort designed to monopolize the alleged exception. Rather, the claims recite a specific configuration of computing elements arranged in a particular way to implement the features of the claims and thereby derive one or more benefits as set forth in the originally filed disclosure. An example of how Applicant's claims do not attempt to monopolize the alleged exception is provided by the claims reciting features which are not disclosed by the cited references because, for example, the Lorenzo reference specifically excludes systems of the type claimed by the Applicant, despite implantations consistent with the present disclosure providing  benefits not obtainable the Lorenzo approach.
Examiner’s Response:  The examiner respectfully disagrees. As previously noted, Claim 1 recites features such as receiving the financial statement “at the server” and “via the communications network,” “querying a database” to determine a professional status, storing a financial statement “in a computer database,” receiving permissions “at the server” and “via the communication network,” outputting financial statement information “using an on-screen display” do not implement the recited abstract ideas using or in conjunction with a particular machine—these limitations constitute extra-solution activity such as data gathering and post—solution activity, which are insufficient to confer patent-eligibility to the claim; see also MPEP § 2106.05(b), see Patent Board Decision rendered on 5/14/2019, p. 11.    Further the examiner notes the claims are not found to provide improved functioning of a computer or any other technology or technical field, or that it effects a particular transformation of the recited articles, which are simply used for their ordinary purposes, or that it adds any other meaningful (technological) limitations, i.e., limitations beyond simply “linking the use” of the abstract idea to generic technology. See MPEP § 2106.05(a)-(c), (e)—(f); see also id. at (g)—(h) (use of well-known limitations beyond the judicially excepted matter constitutes “insignificant extra-solution activity), see Patent Board Decision rendered on 5/14/2019, p. 11-12.  Further the examiner notes that the elements of a communications network configured to transmit electronic messages between at least two of a server of a confirmation system, the client, and the financial statement user; a server, a database, a confirmation system; and including at least one of a view operation, a print operation, a download operation, or temporal permission, and output to the financial 
Applicant’s Arguments: Applicant respectfully disagrees and submits that improperly vitiating language from the claims in attempt to distill the claims into an overly-broad “gist” that might be alleged to be an abstract idea is not the proper test for subject matter eligibility under Section 101, nor should it be, as the Supreme Court previously has noted that such an analysis would potentially render all inventions ineligible for patenting, as at a fundamental level all inventions might rely upon or be otherwise distillable into an ineligible abstract gist or thrust. As noted in Applicant’s previous responses, all claim limitations must be considered in determining patentability. Applicant thus respectfully requests that the claims be afforded their proper scope and interpretation, and submits that the current claim rejections are improper under such analysis.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that all the claim limitations have been considered during the 35 U.S.C. 101 analysis.  The examiner notes that the above response affirms such consideration.  Therefore the examiner finds this argument not persuasive.  
Applicant’s Arguments: The independent claims recite a practical application of the alleged mental process and method of organizing human activity alleged in the Office Action, which amounts to more than a drafting effort designed to monopolize any judicial exception and that adds meaningful limitations beyond generally linking the use of an alleged judicial exception to a particular technological environment to transform the alleged exception into patent-eligible subject matter.
Taken as a whole, Claim 1 is directed to a real-world product having a particular practical application. Claim 1, as amended, includes "permissions for the stored financial statement . .. includ[e] at least one of a view operation, a print operation, a download operation, or temporal permission, and storing the permissions at the server of the confirmation system responsive to receipt of the permissions from the client after receipt of the financial statement" and additional features relating to practical applications of any alleged abstract idea. These limitations, which when properly considered in the context of the entire claim, amount to significantly more than the judicial exception and contribute to the specific practical application of a financial statement system.
Examiner’s Response:  The examiner disagrees.  As previously noted, the examiner similar to the Board Rational presented on 5/14/2019.  The examiner notes these limitations constitute extra-solution activity such as data gathering and post—solution activity, which are insufficient to confer patent-eligibility to the claim; see also MPEP § 2106.05(b),.  Further the examiner notes the claims are not found to provide improved functioning of a computer or any other technology or technical field, or that it effects a particular transformation of the recited articles, which are simply used for their ordinary purposes, or that it adds any other meaningful (technological) limitations, i.e., limitations beyond simply “linking the use” of the abstract idea to generic technology. See MPEP § 2106.05(a)-(c), (e)—(f); see also id. at (g)—(h) (use of well-known limitations beyond the judicially excepted matter constitutes “insignificant extra-solution activity). Therefore the claimed invention does not integrate the judicial exception into a practical application.  Therefore the examiner finds this argument not persuasive.  
Furthermore, to any extent that the Examiner believes the claims to be directed to any judicial exception, Applicant respectfully submits that the claims recite “significantly more” than such judicial exception because they recite an improvement to existing technology.
Examiner’s Response:  The examiner disagrees. As previously noted, the examiner notes these claim elements are apply the exception via generic computer components, see MPEP 2106.05(d)(ii) for evidence. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not recite any limitations beyond the judicial exception, individually or in combination, that are not well understood, routine, and conventional. Therefore the examiner finds this argument not persuasive.  
Applicant Argues:  At a fundamental level, the rejections of Claims 1 and 11 set forth in the Office Action are facially improper, as the recitation of the features of Claim 1 includes a vast amount of claimed features struck through and seemingly not considered for the purposes of rejection under Section 101. As such, the rejection violates the fundamental principle that the claims as a whole must be considered. By explicitly vitiating numerous features from the claim, the Applicant is not afforded the ability to properly respond to the rejection. Furthermore, by explicitly failing to consider numerous features of the claims, the Examiner commits reversible error.
Examiner’s Response:  The examiner disagrees for the reasons noted, supra. 
Applicant Argues:  Claims 2-10 and 12-20 incorporate the above-noted features of Claim 1 (and similar limitations in Claim 11) in combination with additional features, which amount to significantly more than a judicial exception when considered in the context of the entire claim and contribute to the specific practical application of the claimed systems...
supra. Further, dependent Claims do not add “significantly more” to the eligibility of Claim 1 and similarly Claim 11 and recite a more abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.    
Therefore the examiner finds the arguments directed to 35 U.S.C. 101 not persuasive.

Applicant's arguments filed 6/10/2021 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant’s Arguments:  As noted in Applicant’s previous response Claim 1 recites clear and distinguishing features between the confirmation system and financial statement user entities recited by claim.  For example, Claim 1 provides that the received financial statement (received from a sender at the server of the confirmation system) is stored in a computer database of the confirmation system, with the confirmation system being separate from the financial statement user. Support for this these features may be found, for example, at least in FIGS. 1, 1b, and 2-4 and throughout the detailed description of the originally filed disclosure. In rejecting Claim 1 in the current Office Action the Examiner asserts that Lorenzo teaches that permissions are for the stored financial statement and cites to Col. 7, lines 10-24 of Lorenzo for the proposition that a bank needs to ensure that an account holder has given appropriate permissions before releasing financial information. However, as previously noted by Applicant, in the cited portions of Lorenzo, and indeed throughout the Lorenzo reference, it is a bank (i.e., acting as a financial statement user), rather than the confirmation system, that performs each operation alleged by the Examiner to satisfy claim limitations recited as being implemented by the confirmation. As such, Lorenzo necessarily fails to disclose or suggest each and every feature of Claim 1, as the asserted combination fails to disclose or suggest each and every feature of the claim.
Examiner’s Response:  The examiner respectfully notes Fox is shown to disclose the amended feature of “the confirmation system being separate from the financial statement user”, see FIG. 1 of Fox Accountant, Client, etc. and Server   Further the examiner notes Fox discloses transmitting the stored financial statement from the computer database of the confirmation system to the financial statement user as a function of the [pin] associated with the stored financial statement, wherein at least a portion of the transmitted stored financial statement is output to the financial statement user using an on-screen display (col. 7, lines 33-41).   The examiner notes Lorenzo provides further teachings of transmitting the stored financial statement from the computer database of [a] confirmation system to the financial statement user as a function of the permissions associated with the stored financial statement (Lorenzo, FIG. 1 and FIG. 3 and col. 7, lines 10-24 – That is, the bank needs to make sure that: an account holder (i.e., client) has properly given permission for the requested financial information to be released and col. 7, lines 24-col. 7, lines 56 and Claim 1 – describes making the response form available to the requestor); and selectively conveying information... (Lorenzo, FIG. 3 and col. 7, lines 24-col. 7, lines 56).  More specifically, the Abstract, FIG. 3 and Claim 1 of Lorenzo stated that making a response form available to a requestor.  The examiner notes that the confirmation processing system, see FIG. 3, “receives” from col. 6, lines 55-63 - the customer (i.e., client) may also pre-authorize and/or pre-schedule confirmation requests by specifying, for example, an identity of a requestor, a scope of financial information to be disclosed to each requestor, and a date or date range during which the pre-authorization is granted. The pre-authorization may remain on file with Bank 24 such that it becomes unnecessary to seek authorization from the customer for each upcoming confirmation request and col. 7, lines 10-24 – That is, the bank needs to make sure that: an account holder (i.e., client) has properly given permission for the requested financial information to be released.  Thus confirmation system clearly isn’t the financial statement user as argued by applicant as a separate requestor receives the form based on permission set forth by the client, thus clearly showing three parties involved.  The bank acts as the confirmation system that transmits a finical statement to a financial statement user (i.e., requestor).  Therefore the examiner finds applicant’s argument not persuasive.  
Applicant’s Arguments: Furthermore, and even more readily apparent, Applicant respectfully submits that the Examiner’s assertion that Lorenzo teaches transmitting the stored financial statement [which is stored at the confirmation system] from the computer database of the confirmation system to the financial statement user as a function of the permissions associated with the stored financial statement is improper, as there is simply no confirmation system having a computer database storing the stored financial statement, much less is there any need to transmit any alleged stored financial statement in the claimed manner in the system of Lorenzo, as it is the bank operating as a financial statement user that implements the claimed features recited as being part of or performed by the confirmation system or component thereof. 
Examiner’s Response:  The examiner respectfully disagrees. For the same reasons above, Lorenzo provides further teachings of transmitting the stored financial statement from the computer database of [a] confirmation system to the financial statement user as a function of the permissions associated with the stored financial statement (Lorenzo, FIG. 1 and FIG. 3 and col. 7, lines 10-24 – That is, the bank needs to make sure that: an account holder (i.e., client) has properly given permission for the requested financial information to be released and col. 7, lines 24-col. 7, lines 56 and Claim 1 – describes making the response form available to the requestor); (Lorenzo, FIG. 3 and col. 7, lines 24-col. 7, lines 56).  More specifically, the Abstract, FIG. 3 and Claim 1 of Lorenzo stated that making a response form available to a requestor.  The examiner notes that the confirmation processing system, see FIG. 3, “receives” from col. 6, lines 55-63 - the customer (i.e., client) may also pre-authorize and/or pre-schedule confirmation requests by specifying, for example, an identity of a requestor, a scope of financial information to be disclosed to each requestor, and a date or date range during which the pre-authorization is granted. The pre-authorization may remain on file with Bank 24 such that it becomes unnecessary to seek authorization from the customer for each upcoming confirmation request and col. 7, lines 10-24 – That is, the bank needs to make sure that: an account holder (i.e., client) has properly given permission for the requested financial information to be released.  Thus confirmation system clearly isn’t the financial statement user as argued by applicant as a separate requestor receives the form based on permission set forth by the client, thus clearly showing three parties involved.  The bank acts as the confirmation system that transmits a finical statement to a financial statement user (i.e., requestor).  Therefore the examiner finds applicant’s argument not persuasive.  
Applicant’s Arguments: Applicant notes the background section of Lorenzo, which at Col. 2, lines 23-59 alleges multiple advantages of removing the use of a separate confirmation system by instead implementing a bank-implemented system which is described in detail in Lorenzo, including at the sections relied upon by the Examiner. One having ordinary skill in the art would clearly not seek to combine the alleged teachings of Lorenzo with those of Fox in the manner contemplated by the Examiner, as the Lorenzo reference specifically and explicitly teaches away from a configuration of the claimed manner for the reasons set forth in the background section. Furthermore, the alleged combination would render Fox ineffective for its intended purpose if modified with the Lorenzo reference as suggested by the Examiner and, indeed, the Fox reference would be rendered inoperable if modified in the manner suggested by the Examiner. Accordingly and for these additional reasons, Applicant respectfully submits that the rejection is improper and should be withdrawn.
Examiner’s Response:  The examiner respectfully notes that the features as taught by Lorenzo would have been combined to the server and entities of Fox, to have similar functionally by those of ordinary skill in the art.  Lorenzo teaches a confirmation processing system receives permission from the client (see col. 7, lines 10-24) before the confirmation processing system can release such information to a requestor (see, Abstract, FIG. 3 and Claim 1).  Thus one of ordinary skill in the art would have motivated to combine search teachings to the server of Fox as it provides audit confirmation and other confirmation services by a ... institution (Lorenzo, col. 1, lines 14-17).    The examiner additionally further notes per KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), exemplary rationale can be noted in addition for such a combination (i.e., Combining Prior Art Elements According To Known Methods to Yield Predictable Results).  The examiner notes it would have been obvious to one of ordinary still in the art to include in the server and entities of Fox the ability to receives permission from the client before the confirmation processing system can release such information to a requestor (i.e., financial state user) as taught by Lorenzo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as the functionally of confirmation processing system of Lorenzo can be combined to the server of Fox.  Therefore the examiner finds applicant’s argument not persuasive.  
In addressing the above-noted features of Claim 1, the Examiner largely recites verbatim the previous rejection of Claim 1, except now adds at Page 20 that “Claim 1 [] describes making the response form available to the requestor.” This statement is repeated in the Response to Arguments section of the Office Action at Page 9, and further asserting that a customer can provide a pre-scheduled confirmation request in Lorenzo and that “[t]hus [the] confirmation system clearly isn’t the financial statement user as argued by applicant as a separate requestor can receive the form based on permission set forth by the client.” Applicant respectfully disagrees. As noted above by Applicant, and as made clear throughout Lorenzo, it is a bank, rather than a confirmation system, that performs each action alleged by the Examiner to satisfy claim limitations recited as being implemented by the confirmation system. The feature of Claim 1 and quoted portion of Lorenzo cited as alleged support for Lorenzo disclosing a confirmation system operating in the claimed manner at best discuss a client providing pre-authorization to a bank for upcoming authorization requests rather than the claimed confirmation system operating in the claimed manner. Lorenzo makes explicitly clear that the client pre-authorization is provided to a bank rather than a confirmation system within the portion of Lorenzo cited by the Examiner, for example when it stated that “[t]he pre-authorization may remain on file with Bank 24 such that it becomes unnecessary to seek authorization from the customer for each upcoming confirmation request.” (Emphasis added).
Examiner’s Response: The examiner respectfully notes, Lorenzo states in col. 7, lines 10-24 – That is, the bank needs to make sure that: an account holder (i.e., client) has properly given permission for the requested financial information to be released and col. 7, lines 24-col. 7, lines 56 and Claim 1 – describes making the response form available to the requestor).  Thus the  is noted to reasonably read on concepts of receiving at the server of the confirmation system from the client, via the communications network, permissions for the stored financial statement. As noted above, the bank acts as the confirmation system that transmits a finical statement to a financial statement user (i.e., requestor).  Therefore the examiner finds applicant’s argument not persuasive.  
Applicant Argues: Simply put, Lorenzo performs a different function, between different actors, operating in a different way, to accomplish a different result from the features of Claim 1. As such, one having ordinary skill in the art could not and would not arrive at the features of Claim 1, even if combinable with the remaining cited references in the manner contemplated by the Examiner. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see MPEP 2141 citing KSR International Co. V. Teleflex Inc., quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)). None of the cited references, taken either alone or in combination, discloses or suggests the claimed. As such, it is respectfully submitted that the rejection of Claim 1 is improper and should be withdrawn because the asserted combination fails to disclose or suggest each and every feature of Claim 1. Accordingly, Applicant requests reconsideration and withdrawal of the rejection of Claim 1 under 35 U.S.C. § 103.
Examiner’s Response: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted above, the examiner respectfully notes that the features as taught by Lorenzo would have been combined to the server and entities of Fox, to have similar functionally by those of ordinary skill in the art.  Lorenzo teaches a confirmation processing system receives permission from the client (see col. 7, lines 10-24) before the confirmation processing system can release such information to a requestor (see, Abstract, FIG. 3 and Claim 1).  Thus one of ordinary skill in the art would have motivated to combine search teachings to the server of Fox as it provides audit confirmation and other confirmation services by a ... institution (Lorenzo, col. 1, lines 14-17).    The examiner additionally further notes per KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), exemplary rationale can be noted in addition for such a combination (i.e., Combining Prior Art Elements According To Known Methods to Yield Predictable Results).  The examiner notes it would have been obvious to one of ordinary still in the art to include in the server and entities of Fox the ability to receives permission from the client before the confirmation processing system can release such information to a requestor (i.e., financial state user) as taught by Lorenzo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as the 
Similar rationale applies to Claims 2, 3, 6,7, 12, 13, 16, and 17 as noted supra; therefore the examiner finds applicant’s argument not persuasive.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exception (i.e., an abstract idea) without significantly more. The claim(s) recite(s) steps related to and further providing a financial statement associated with a client to a financial statement user and further selectively convening information.

 Regarding Claim 1, and similarly Claim 11;
A method of providing a financial statement associated with a client to a financial statement user 

receiving from a sender 

querying 

storing the received financial statement 

receiving 

transmitting the stored financial 

selectively conveying information associated with the determined professional status from the confirmation system to the client or the financial statement user based on an association between the stored financial statement and the determined professional status of the sender.

The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as a Mental Processes or Certain Methods Of Organizing Human Activity, more specifically:
Mental Processes: For example, the limitations of receiving from a sender a financial statement having financial information associated with the client; querying to determine a professional status associated with a of the sender of the financial statement; storing the received financial statement;  receiving, permissions associated with the stored financial statement transmitting the stored financial to the financial statement user as a function of the permissions associated with the stored financial statement, wherein at least a portion of the transmitted stored financial and selectively conveying information associated with the determined professional status from the confirmation system to the client or the financial statement user based on an association between the stored financial statement and the determined professional status of the sender, covers performance of the limitation in the mind but for the recitation of generic computer components.  The examiner notes other than a communications network configured to transmit electronic messages between at least two of a server of a confirmation system, the client, and the financial statement user; a server, a database, a confirmation system; and including at least one of a view operation, a print operation, a download operation, or temporal permission, and output to the financial statement user using an on-screen display nothing in the claim element precludes the step from practically being performed in the mind.  The examiner notes the steps recited supra covers performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Certain Methods Of Organizing Human Activity:  The claims as drafted recited commercial or legal interactions (including agreements in the form of contracts; legal 
Accordingly, Claims 1-20 recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of a communications network configured to transmit electronic messages between at least two of a server of a confirmation system, the client, and the financial statement user; a server, a database, a confirmation system; and including at least one of a view operation, a print operation, a download operation, or temporal permission, and output to the financial statement user using an on-screen display. These elements in the steps are recited at a high-level of generality (i.e., as a generic client server processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a communications network configured to transmit electronic messages between at least two of a server of a confirmation system, the client, and the financial statement user; a server, a database, a confirmation system; and including at least one of a view operation, a print operation, a download operation, or temporal permission, and output to the financial statement user using an on-screen display amounts to no more than mere instructions to apply the exception using a generic computer ee MPEP 2106.05(d)(ii) for evidence, more specifically: receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory covers the performance of the additional elements as listed above.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
	Dependent Claims 2-10 and 12-20 do not add “significantly more” to the eligibility of Claim 1, and similarly Claim 11, and recite a more abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1, 4, 5, 8, 9, 10 11, 14, 15, 18, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox (US 7,383,232 B2) in view of O’Brien (US 2011/0088090 A1) and Lorenzo (US 8,255,304 B1).

Regarding Claim 1, and similarly Claim 11;
Fox discloses method of providing a financial statement associated with a client to a financial statement user via communications network configured to transmit electronic messages between at least two of a server of a confirmation system the client, and the financial statement user (Abstract and col. 5, lines 11-31), said method comprising the steps of:
receiving from a sender at a server of a confirmation system, via a communications network, a financial statement having financial information associated with the client (col. 6, lines 7-19 - The process begins with the financial institution 10 providing information to the service provider 50 regarding the client's 30 information to be confirmed. This is illustrated as being periodically provided by the financial institution to the service provider, although alternative embodiments are possible in which the information is provided as requested by the accountant or client through the service provider. The data received from the financial institution is stored in the server 70 of the system); As reasonably constructed the financial institution is note to be a sender.
storing the received financial statement in a computer database of the confirmation system, the confirmation system being separate from the financial statement user (FIG. 1 – Accountant, Client, and Server and  col. 6, lines 7-19 - The process begins with the financial institution 10 providing information to the service provider 50 regarding the client's 30 information to be confirmed. This is illustrated as being periodically provided by the financial institution to the service provider, although alternative embodiments are possible in which the information is provided as requested by the accountant or client through the service provider. The data received from the financial institution is stored in the server 70 of the system);
receiving at the server of the confirmation system from the client, via the communications network, “a pin” for the stored financial statement and including at least one of a view operation, a print operation, a download operation, or temporal permission, and storing the permissions at the server of the confirmation system responsive to receipt of the permissions from the client after receipt of the financial statement (col. 6, lines 19-55 -  The client 30 must also cooperate in the overall process, and it will provide a PIN (personal identification number), or other verifiable identification, to the service provider 50 and col. 6, lines 64-7, line 1 - Additionally, the PIN could be changed by the client 30 electronically to prevent the accountant 20 from obtaining confidential statements or records where the business wishes the transaction to be terminated. For instance, an accountant terminated by a business would not be able to access confidential information using an outdated PIN); and
transmitting the stored financial statement from the computer database of the confirmation system to the financial statement user as a function of the [pin] associated with the stored financial statement, wherein at least a portion of the transmitted stored financial statement is output to the financial statement user using an on-screen display (col. 7, lines 33-41). 
Fox fails to explicitly disclose querying a database, by the confirmation system, to determine a professional status associated with a sender of the financial statement; receiving at the server of the confirmation system from the client, via the communications network, permissions for the stored financial statement and including at least one of a view operation, a print operation, a download operation, or temporal permission, and storing the permissions at the 
However, in an analogous art, O’Brien, teaches querying a database, by the confirmation system, to determine a professional status associated with [an entity] (O’Brien, FIG. 1 and [0030] - In operation, the system 100 initially receives the request for a value of an identification claim of a digital identity from a relying party 108. The system 100 subsequently allows the user to select the digital identity via an identification selector 110. The system 100 queries an identification provider for the value of the identification claim 112. The system 100 provides the value of the identification claim to the relying party 114 in response to the query of the identification provider and [0042] – [0043]); and ... selectively conveying information associated with the determined professional status from the confirmation system to [an entity] based on an association between the stored [data] the determined professional status of the “sender”(O’Brien, FIG. 1 and [0030] - In operation, the system 100 initially receives the request for a value of an identification claim of a digital identity from a relying party 108. The system 100 subsequently allows the user to select the digital identity via an identification selector 110. The system 100 queries an identification provider for the value of the identification claim 112. The system 100 provides the value of the identification claim to the relying party 114 in response to the query of the identification provider and [0031] and [0035] and [0042]-[0043] and [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as made to combine the teachings of O’Brien to the confirmation system of  Fox to include querying a database, by the confirmation system, to determine a professional status associated with [an entity] and ... selectively conveying information associated with the determined professional status from the confirmation system to [an entity] based on an association between the stored [data] the determined professional status of the “sender”.  
One would have been motivated to combine the teachings of O’Brien to Fox to do so as it provides / allows for identifying a user to a digital system to give the user access to documents, services, and systems (O’Brien, [0002]) .
While, Fox discloses the use of a PIN to release client’s financial data, the examiner cites to analogous art, Lorenzo to teach receiving at the server of the confirmation system from the client, via the communications network, permissions for with the stored financial statement and including at least one of a view operation, a print operation, a download operation, or temporal permission, and storing the permissions at the server of the confirmation system responsive to receipt of the permissions from the client after receipt of the financial statement (Lorenzo, col. 6, lines 55-63 - The customer may also pre-authorize and/or pre-schedule confirmation requests by specifying, for example, an identity of a requestor, a scope of financial information to be disclosed to each requestor, and a date or date range during which the pre-authorization is granted. The pre-authorization may remain on file with Bank 24 such that it becomes unnecessary to seek authorization from the customer for each upcoming confirmation request and col. 7, lines 10-24 – That is, the bank needs to make sure that: an account holder has properly given permission for the requested financial information to be released); and transmitting the stored financial statement from the computer database of the confirmation system to the financial statement user as a function of the permissions associated with the stored financial statement (Lorenzo, FIG. 3 and col. 7, lines 10-24 – That is, the bank needs to make sure that: an account holder has properly given permission for the requested financial information to be released and col. 7, lines 24-col. 7, lines 56 and Claim 1 – describes making the response form available to the requestor); and selectively conveying information... (Lorenzo, FIG. 3 and col. 7, lines 24-col. 7, lines 56);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as made to combine the teachings of Lorenzo to the confirmation system and entities of  Fox and O’Brien to include receiving at the server of the confirmation system from the client, via the communications network, permissions associated with the stored financial statement; and transmitting the stored financial statement from the computer database of the confirmation system to the financial statement user as a function of the permissions associated with the stored financial statement; and selectively conveying information.
One would have been motivated to combine the teachings of Lorenzo to Fox and O’Brien to do so as it provides audit confirmation and other confirmation services by a ... institution (Lorenzo, col. 1, lines 14-17).  

Regarding Claim 4, and similarly Claim 14;
Fox and O’Brien and Lorenzo disclose the method to Claim 1.
Lorenzo further teaches wherein: the step of receiving at the server of the confirmation system from the client, via the communications network, permissions associated with the stored (Lorenzo, col. 6, lines 55-63 - The customer may also pre-authorize and/or pre-schedule confirmation requests by specifying, for example, an identity of a requestor, a scope of financial information to be disclosed to each requestor, and a date or date range during which the pre-authorization is granted. The pre-authorization may remain on file with Bank 24 such that it becomes unnecessary to seek authorization from the customer for each upcoming confirmation request); and
the method further comprises providing a notification from the server of the confirmation system to the identified financial statement user via the communications network in response to receiving the permissions at the server of the confirmation system, said notification indicating the availability of the financial statement to the identified financial statement user (Lorenzo, FIG. 3 – Notification of Completion and col. 7, lines 58-67).

Regarding Claim 5 and 15;
Fox and O’Brien and Lorenzo disclose the method to Claim 1.
Lorenzo further teaches the step of receiving at the server of the confirmation system from the client, via the communications network, permissions associated with the stored financial statement further comprises receiving an identification of a financial statement user  (Lorenzo, col. 6, lines 55-63 - The customer may also pre-authorize and/or pre-schedule confirmation requests by specifying, for example, an identity of a requestor, a scope of financial information to be disclosed to each requestor, and a date or date range during which the pre-authorization is granted. The pre-authorization may remain on file with Bank 24 such that it becomes unnecessary to seek authorization from the customer for each upcoming confirmation request).

Regarding Claim 8, and similarly Claim 18;
Fox and O’Brien and Lorenzo disclose the method to Claim 1.
Fox further teaches the financial statement comprises at least one of a balance sheet, cash flow statement, a financial review, or a compilation of financial information (Lorenzo, col. 5, lines 9-31); and the financial statement user is one of a lending institution and an investor  (Lorenzo, col. 5, lines 9-31).

Regarding Claim 9, and similarly Claim 19;
Fox and O’Brien and Lorenzo disclose the method to Claim 1.
Fox further discloses confirming, via the communications network, the financial information in the financial statements with a third party associated with the financial information (col. 3, lines 10-36).

Regarding Claim 10 and 20;
Fox and O’Brien and Lorenzo disclose the method to Claim 1.
Fox further discloses the step of receiving at the server of the confirmation system, via the communications network, the financial statement having financial information associated with the client further comprises receiving at the server of the confirmation system, via the communications network, the financial statement having financial information associated with the client from an accountant associated with the client (col. 5, lines 13-21 and col. 6, lines 7-19 - The process begins with the financial institution 10 providing information to the service provider 50 regarding the client's 30 information to be confirmed. This is illustrated as being periodically provided by the financial institution to the service provider, although alternative embodiments are possible in which the information is provided as requested by the accountant or client through the service provider. The data received from the financial institution is stored in the server 70 of the system).

Claims 2, 3, 6, 7, 12, 13, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox (US 7,383,232 B2) in view of O’Brien (US 2011.0088090 A1) and Lorenzo (US 8,225,304 B1) and further in view of Examiner’s Official Notice as evidenced by Shapiro et al. (US 6,714,944 B1) for Claim 2 and 12 and 3 and 13 and McKay (US 2002/0082891 A1) for Claim 3 and 13 and Claim 7 and 17 and Bong (US 2008,0201450 A1) for Claim 6 and 16

Regarding Claim 2, and similarly Claim 12;
Fox and O’Brien and Lorenzo disclose the method to Claim 1.
Fox further discloses wherein: the step of receiving at the server of the confirmation system, via the communications network, the financial statement having financial information associated with the client, comprises receiving at the server of the confirmation system, via the communications network, the financial statement having financial information associated with the client from an accountant associated with the client and receiving an identification of the client from the accountant at the server of the confirmation system (col. 5, lines 13-21 and col. 6, lines 7-19 - The process begins with the financial institution 10 providing information to the service provider 50 regarding the client's 30 information to be confirmed. This is illustrated as being periodically provided by the financial institution to the service provider, although alternative embodiments are possible in which the information is provided as requested by the accountant or client through the service provider. The data received from the financial institution is stored in the server 70 of the system).
Fox and O’Brien and Lorenzo fail to explicitly disclose the method further comprises providing a notification from the server of the confirmation system to the client, via the communications network, in response to receiving the identification of the client at the server.
The examiner take Examiner’s Official Notice that it is notoriously old and well known in the computing arts to provide notification(s) to specific users based on receiving identification regarding that specific user with respect any form of data processing.  Shapiro evidences the Examiner's Official notice by teaching once the system has found data records of registrants, it checks the data records to see whether each registrant wishes to be notified of any search requests which identify his data record, and whether each registrant has asked to authorize distribution of any search results. Such notification preferences are given by registrants when they register, in a manner similar to that described in the registration process above, Shapiro, col. 13, lines 1-20.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as made to combine the teachings of Examiner’s Official Notice with the method of Fox and O’Brien and Lorenzo to include to conclude the limitations as noted above; further a person of ordinary skill in the art at the time of the invention would rely on exemplary rationales to support a conclusion of obviousness including combining prior art elements according to known methods to yield predictable results in order to provide means for providing real-time 

Regarding Claim 3, and similarly Claim 13;
Fox and O’Brien and Lorenzo disclose the method to Claim 1.
Fox further discloses wherein the step of receiving at the server of the  confirmation system, via the communications network, the financial statement having financial information associated with the client further comprises: receiving at the server of the confirmation system, via the communications network, the financial statement having financial information associated with the client from the client (col. 5, lines 13-21 and col. 6, lines 7-19 - The process begins with the financial institution 10 providing information to the service provider 50 regarding the client's 30 information to be confirmed. This is illustrated as being periodically provided by the financial institution to the service provider, although alternative embodiments are possible in which the information is provided as requested by the accountant or client through the service provider. The data received from the financial institution is stored in the server 70 of the system).
Lorenzo further teaches receiving at the server of the confirmation system from the client, via the communications network, an identification of an accountant associated with the client (Lorenzo, col. 6, lines 55-60).
Fox and O’Brien and Lorenzo fail to explicitly disclose providing a notification to the identified accountant from the server of the confirmation system via the communications network; and receiving a confirmation of the financial information in the financial statement from the accountant at the server of the confirmation system via the communications network.
McKay evidences the Examiner’s Official Notice by teaching wherein said associating said response data with said entity includes: sending a notification to said entity; and making said response data available to said entity, McKary Claim 30 and 70 and  Shapiro evidences the Examiner's Official notice by teaching once the system has found data records of registrants, it checks the data records to see whether each registrant wishes to be notified of any search requests which identify his data record, and whether each registrant has asked to authorize distribution of any search results. Such notification preferences are given by registrants when they register, in a manner similar to that described in the registration process above, Shapiro, col. 13, lines 1-20.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as made to combine the teachings of Examiner’s Official Notice with the method of Fox and O’Brien and Lorenzo to include to conclude the limitations as noted above; further a person of ordinary skill in the art at the time of the invention would rely on exemplary rationales to support a conclusion of obviousness including combining prior art elements according to known methods to yield predictable results in order to provide means for providing real-time notification to specific user(s) as data relevant to that specific user is being processed within a system.  

Regarding Claim 6, and similarly Claim 16;
Fox and O’Brien and Lorenzo disclose the method to Claim 1.
 (col. 5, lines 13-21 and col. 6, lines 7-19 - The process begins with the financial institution 10 providing information to the service provider 50 regarding the client's 30 information to be confirmed. This is illustrated as being periodically provided by the financial institution to the service provider, although alternative embodiments are possible in which the information is provided as requested by the accountant or client through the service provider. The data received from the financial institution is stored in the server 70 of the system).
Fox and O’Brien and Lorenzo fail to explicitly disclose providing a notification from the server of the confirmation system to the client, via the communications network, in response to receiving the identification of the client; receiving an approval at the server of the confirmation system from the client, via the communications network, said approval indicating acceptance by the client of the accountant from which the identification of the client was received to upload the financial statement to the server of the confirmation system; providing a notification of the approval to the accountant from the server of the confirmation system via the communications network in response to receiving the approval at the server of the confirmation system; and receiving the financial statement from the accountant at the server of the confirmation system via the communications network.
The examiner take Examiner’s Official Notice that it is notoriously old and well known in the computing arts to provide notification(s) to specific users based on receiving identification regarding that specific user with respect any form of data processing and performing a series of Bong evidences Examiner's Official Notice by teaching In a large environment, the system administrator may need to request a notification from the data owner, wait for a response from the data owner, manually update the necessary ACL, i.e., /etc/netgroup for the NIS server and use a GUI to add a "userid" to the CIFS server, and then finally notify a user of the update for the user to access the data, Bong [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as made to combine the teachings of Examiner’s Official Notice with the method of Fox and O’Brien and Lorenzo to include to conclude the limitations as noted above; further a person of ordinary skill in the art at the time of the invention would rely on exemplary rationales to support a conclusion of obviousness including combining prior art elements according to known methods to yield predictable results in order to provide means for providing real-time notification to specific user(s) as data relevant to that specific user is being processed within a system.  

Regarding Claim 7, and similarly Claim 17;
Fox and O’Brien and Lorenzo disclose the method to Claim 1.
Fox teaches the step of receiving at the server of the confirmation system, via the communications network, the financial statement having financial information associated with the client further comprises client (col. 6, lines 7-19 - The process begins with the financial institution 10 providing information to the service provider 50 regarding the client's 30 information to be confirmed. This is illustrated as being periodically provided by the financial institution to the service provider, although alternative embodiments are possible in which the information is provided as requested by the accountant or client through the service provider. The data received from the financial institution is stored in the server 70 of the system):
Lorenzo further teaches: receiving at the server of the confirmation system, via the communications network, an identification of an accountant associated with the client from the client (Lorenzo, col. 6, lines 55-60).
Fox and O’Brien and Lorenzo fail to explicitly disclose providing a notification from the server of the confirmation system to the identified accountant, via the communications network, in response to receiving the identification of the accountant from the client; and receiving the financial statement from the accountant at the server of the confirmation system via the communications network.
The examiner take Examiner’s Official Notice that it is notoriously old and well known in the computing arts to provide notification(s) to specific users based on receiving identification regarding that specific user with respect any form of data processing and performing a series of steps regarding data processing with respect to the sent notifications. McKay evidences the Examiner’s Official Notice by teaching wherein said associating said response data with said entity includes: sending a notification to said entity; and making said response data available to said entity, McKary Claim 30 and 70
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as made to combine the teachings of Examiner’s Official Notice with the method of Fox and O’Brien and Lorenzo to include to conclude the limitations as noted above; further a person of ordinary skill in the art at the time of the invention would rely on exemplary rationales to support a conclusion of obviousness including combining prior art elements according to known methods to yield predictable results in order to provide means for providing real-time .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627